DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 21-23, drawn to an aqueous dispersion comprising aggregated inorganic particles, wherein low order aggregates of inorganic particles form higher order aggregates bonded by non- chemical bonds and are dispersed in water, wherein a total mole number ratio of the total number of moles of surface hydrophilic groups of the inorganic particle groups to the total number of moles of surface hydrophobic groups of the inorganic particle groups is within a prescribed lower limit value of 20:80 or more whereby the higher order aggregates contain hydrophobic-rich aggregates and self-micelle-like aggregates having a portion containing hydrophilic-rich lower order aggregates in contact with an aqueous phase, and a portion containing hydrophobic-rich lower order aggregates in contact with another hydrophobic-rich lower order aggregate, and a space formed thereinside.


Group II, claims 24-29, drawn to a method for producing an aqueous dispersion of fumed silica particles of claim 22, wherein the total mole number ratio of surface hydrophilic groups of the fumed silica particles / the total number of moles of surface hydrophobic groups of the fumed silica particles is set to 20/80 or more at a raw material stage of the fumed silica particle groups, and the dispersed in water.


Group III, claims 30-33, drawn to an oil-in-water emulsion, comprising composite particle groups each having an oil contained in self-micelle-like aggregates of fumed silica particles at a secondary aggregation level in which a total mole number ratio of the total number of moles of surface hydrophilic groups of the fumed silica particles / the total number of moles of surface hydrophobic groups of the fumed silica particles is between 20/80 and 80/20, the fumed silica particles containing lower order aggregates that form higher order aggregates bonded by non-chemical bonds, the self-micelle-like aggregates having a portion containing hydrophilic-rich lower order aggregates, which are in contact with an aqueous phase, and a portion containing hydrophobic- rich lower order aggregates, which are in contact with another hydrophobic-rich lower order aggregate, and a space formed thereinside, wherein each of the composite particle groups containing an oil droplet coated with the self-micelle- like aggregates, without adding a surfactant..

Group IV, claims 34-36, drawn to a method for producing an oil-in-water emulsion, comprising: mixing a hydrophobic-rich silica raw material, on a surface of which silanol groups have been hydrophobized, and a hydrophilic-rich silica raw material, on a surface of which silanol groups remain, at a prescribed ratio to prepare fumed silica particle groups at a secondary aggregation level such that a total mole number ratio of the total number of moles of surface hydrophilic groups fumed silica particles / the total number of moles of surface hydrophobic groups of the fumed silica particles is 20/80 or more and 80/20 or less; adding the prepared fumed silica particle groups at the secondary aggregation level to water and applying a shear force at a shear speed of 7,500 s-1 or more to promote exchange at a primary aggregation level among the fumed silica particles at the secondary aggregation level and/or orientation at the primary aggregation level in the fumed silica particles at the secondary aggregation level, thereby generating an aqueous dispersion containing self-micelle-like aggregates of the fumed silica particle groups at the secondary aggregation level such that a difference between an average value of the total mole number ratio and a molar ratio of the number of moles of surface hydrophilic groups/the number of moles of surface hydrophobic groups in each of the secondary particles constituting the fumed silica particle groups becomes a 80:20 or less, the self-micelle-like aggregates having a portion containing hydrophilic-rich lower order aggregates, which are in contact with an aqueous phase, and a portion containing hydrophobic- rich lower order aggregates, which are in contact with another hydrophobic-rich lower order, and a space formed thereinside; and adding an oil to the generated aqueous dispersion to form an emulsion, whereby the oil-in-water type emulsion contains composite particle groups including the oil inside self-micelle-like aggregates formed from the fumed silica particles at the secondary aggregation level..

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of the aqueous dispersion of inorganic particles as defined in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20160045409 A1 which discloses an aqueous dispersion of hydrophilic silica and hydrophobic silica in the weight ratio of 3.6 to 10.80, which form an aqueous suspension.  See [022-0213].  Since the disclosed composition comprises hydrophilic and hydrophobic silicas in the prescribed ratio in in the form of an aqueous suspension, it is viewed that the composition is in the same or similar structure as defined in claim 1. Since the shared technical feature does not define a contribution over the prior art, unity of invention is lacking a posteriori, and restriction requirement is proper.  


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617